UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6269


NORMAN KEVIN WILKERSON,

                Plaintiff - Appellant,

          v.

COUNTY OF CHESTERFIELD; CHESTERFIELD POLICE DEPARTMENT;
CHESTERFIELD     COUNTY    COMMONWEALTH     ATTORNEY    OFFICE;
CHESTERFIELD COUNTY ATTORNEY OFFICE; WILLIAM DAVENPORT,
Commonwealth     Attorney;    THOMAS     MCKENNA,    Assistant
Commonwealth Attorney; LURA KHAWAYA, Prosecution Attorney;
BARBARA   COOKE,   Assistant   Commonwealth   Attorney;   CHRIS
HUMPHRIES, Detective; THOMAS KLINE, Detective; SHANNON L.
TAYLOR; THIERRY DUPUS, Chief of the Chesterfield County
Police Department; TIMOTHY RING, Captain of the Chesterfield
County Police Department; RUBEN GREEN; RYAN SPELTZ; JAMES
BODIE; STEVEN L. MICAS, Chesterfield County Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:15-cv-00531-RBS-DEM)


Submitted:   July 27, 2016                 Decided:   August 19, 2016


Before KEENAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Norman Kevin Wilkerson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Norman Kevin Wilkerson appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012) and denying his motion for reconsideration.

We   have   reviewed   the    record      and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Wilkerson   v.   Cty.    of   Chesterfield,    No.   2:15-cv-

00531-RBS-DEM (E.D. Va. Feb. 23, 2016; Jan. 28, 2016).                   We deny

Wilkerson’s pending motions.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                       3